DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (method of treatment) using SEQ ID 1 with traverse in the reply filed on 21 Feb, 2022.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 17 March, 2022.  In the response of 16 Aug, 2022, applicants amended the claimed method so it no longer used a sequence of SEQ ID 1, but rather, a sequence that has been modified (C-terminal amidation and N-terminal pyroglutamate).  This is treated as if the elected species has been found allowable, i.e., the search is expanded to the independent claim (there being no Markush claim with the elected species).

Claims Status
Claims 1, 3, 7, 8, and 10-20 are pending.
Claims 1, 3, 4, 7, 8, and 10 have been amended.
Claims 7, and 11-20 have been withdrawn due to an election/restriction requirement.

Withdrawn Objections
The objection to the disclosure due to disagreement as to the polypeptide used in the experiments is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

The rejection of claims 1, 6, and 8-10 under 35 U.S.C. 103 as being unpatentable over Woelfle et al (Trans. Neruosci. (2016) 7 p17-23) in view of Logrip et al (CNS Drugs (2011) 25(4) p271-287), Bellum (NIH Drugs and Health blog (2014) https://archives.drugabuse.gov/blog/post/real-teens-ask-what-are-different-types-opioids-0#:~:text=There%20are%203%20main%20types%20of%20opioids%3A&text=Natural%20opiates%20include%20morphine%2C%20codeine,which%20is%20made%20from%20morphine) and Lovejoy et al, US 20060035318, is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would recognize which TCAP-1 variants will have the necessary activity for the claimed method.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants claim a method that allows for 95% identity to any of SEQ IDs 1, 2, or 3 (mouse, human, or chicken TCAP1).  All examples use “amidated human TCAP-1 (SEQ ID NO 1)” (paragraph 65).  Note that SEQ ID 1 is mouse TCAP-1 (compare to SEQ ID 38 of Lovejoy et al, US 20060035318, cited by applicants).  There is no discussion of how the material can be mutated and maintain activity.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a method that uses peptides with at least 95% identity to SEQ IDs 1, 2, or 3.  This requires that the peptides have the functional ability of a therapeutic effect in opioid addiction.  However, applicants have provided no information on how the polypeptide can be modified and still retain this effect.  A person of skill in the art would not know what structural/sequence/chemical features are required for this functional ability.  In essence, applicants have described an important part of their invention by function.  That is not sufficient to meet the written description requirement.
Applicants have not described what parts of the polypeptides can be modified and retain activity.  The prior art is not much more descriptive.  Lovejoy et al explicitly discusses adding amino acids to the sequence to destroy the activity of the polypeptides (paragraph 113) with boilerplate about conservative substitutions (paragraph 112).  Other modifications are mentioned (paragraph 197), but no actual experiments are run to determine what can be modified.  There is some speculation, based on conserved portions of homologs, about what portions of the sequence are important (paragraph 258), but they are not tested and are merely speculation.
It is known in the art that random mutations of a polypeptide are likely to abrogate activity.  Guo et al (PNAS (2004) 101(25) p9205-9210) show that for 3-methyladenine DNA glycosylase, a random mutation has about a 1 in 3 chance of inactivating the polypeptide, which is similar to the findings of other studies using other polypeptides (abstract).  Yampolsky et al (Genetics (2005) 170 p1459-1472), using a different methodology, list a table of probabilities of maintaining activity with a given mutation (table 3, p1465, top of page).  Even for conservative substitutions, the probability of retaining activity is relatively low.  This means that a person of skill in the art would expect a random mutation to have a high likelihood of abrogating activity.  Without additional information, such as what residues are important for activity, it is impossible to determine which sequences that fit the claim limitations will be effective in the claimed method.
(d) representative number of samples:  TCAP-1 is a 41 amino acid peptide.  A peptide with 95% identity can have at most 2 mutations.  Assuming only the 20 canonical amino acids (which is not a claim limitation), this leads to 4x1021 possible sequences of a 41 amino acid peptide that can have up to 2 mutations.  A small number of homologs is not enough to demonstrate which of those sequences are still active.  Thus, written description is lacking.
response to applicant’s arguments
	Applicants state that they have amended claim 1 to overcome the rejection.
Applicant's arguments filed 16 Aug, 2022 have been fully considered but they are not persuasive.

Applicant’s amendments require that the C terminus be amidated and the N-terminus, if a glutamine, be mutated to pyroglutamate (both amendments were optional in the previous claim set).  These amendments do not touch on the basis of the rejection; that the claims allow for mutations in the sequence, but it is not known how the sequence can be mutated and maintain activity.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Logrip et al (CNS Drugs (2011) 25(4) p271-287, previously presented) in view of Woelfle et al (Trans. Neruosci. (2016) 7 p17-23, previously presented), Bellum (NIH Drugs and Health blog (2014) https://archives.drugabuse.gov/blog/post/real-teens-ask-what-are-different-types-opioids-0#:~:text=There%20are%203%20main%20types%20of%20opioids%3A&text=Natural%20opiates%20include%20morphine%2C%20codeine,which%20is%20made%20from%20morphine, previously presented), Lovejoy et al, US 20060035318, previously presented) and Adessi et al (Curr. Med. Chem. (2002) 9 p963-978).  Please note that this rejection is necessitated by amendment.

Independent claim 1 is a method for preventing and/or treating opioid addiction in a subject, comprising administering a therapeutically effective amount of a modified TCAP-1 peptide.

Logrip et al discuss the role of corticotropin releasing factor (CRF) in drug addiction (title).  Most drugs of abuse, including opiates activate the hypothalamic-pituitary-adrenal (hpa) axis via production of CRF; this has been shown to be a factor in developing addiction (3d page, 2nd paragraph).  Blocking the CRF receptor blocks sensitization to multiple drugs of abuse (3d page, 2nd paragraph).  Chronic exposure of drugs of abuse result in overactivation of the CRF system, which is central to the withdrawal and dependent phenotypes noted upon removal of drug access (3d page, 3d paragraph).  Mice with a CRF receptor knocked out abolished some symptoms of opiate withdrawal (4th page, 2nd paragraph).  It is suggested that these receptors are attractive targets for modulating withdrawal symptoms (4th page, 3d paragraph).  
The difference between this reference and the instant claims is that this reference does not discuss using TCAP-1 peptides to affect the CFR.
Woelfle et al discuss the pathway involving TCAP in mood disorders (title).  Addiction behaviors can be increased during CRF induced anxiety, and TCAP-1 was demonstrated to reduce CRF mediated addictive behavior in a rat model of cocaine addiction (p21, 1st column, 3d paragraph, continues to 2nd column.  This is likely due to downregulation of CRF receptor expression (p21, 2nd column, 1st paragraph).  In addition, TCAP-1 is capable of disrupting CRF pathways associated with addictive behavior (p21, 2nd column, 1st paragraph).  This reference teaches TCAP-1 can inhibit CRF.
Bellum discusses the types of opioids (2nd page, 1st paragraph).  There is a dangerous trend where people (i.e. humans) addicted to prescription opioids begin to use heroin because it’s cheaper (3d page, 2nd paragraph).  There are three types of opioids, natural opioids, such as morphine and codeine, semisynthetic opioids, such as heroin and oxycodone, and synthetic opioids, such as fentanyl (3d page, 3d through 5th paragraphs).  This reference mentions addiction in people, and describes the types of opioids that can be an issue.
Lovejoy et al discuss the TCAP peptides and their uses (title).  The TCAP sequence used can be SEQ ID 38 (paragraph 14) which is identical to SEQ ID 1 of the instant claims.  These sequences can be used in humans (paragraph 235).  This reference teaches that the various homologs of TCAP-1 can be used in humans.
Adessi et al discuss methods to improve stability of peptide drugs (title).  One way to improve stability is to modify the N and/or C termini, with amidation of the C-terminus and a pyroglutamic acid on the N-terminus explicitly mentioned (p967, 1st column, 2nd paragraph).  The general strategy is widely used in peptide drug development (p967, 1st column, 2nd paragraph).  This reference discusses modifications of peptides to increase stability.
Therefore, it would be obvious to administer a TCAP-1 peptide to treat or prevent opioid addiction, as Logrip et al teach that downregulating CRP will help with withdrawal symptoms, and Woelffle et al show that TCAP-1 will have that effect.  As Woelfle et al show results with a different drug mediated by CRF, an artisan in this field would attempt this therapy with a reasonable expectation of success.
Furthermore, it would be obvious to modify the sequences with amidation and pyroglutamization, as Adessi et al teach that these modifications will render the sequence more stable.  As this is disclosed as a common strategy, an artisan in this field would attempt this modification with a reasonable expectation of success.
Woelfle et al and Logrip et al render obvious treatment of opioid addiction with TCAP-1 peptides.  Lovejoy et al suggest that applicant’s elected species is a biologically active peptide.  Lovejoy et al and Adessi et al render obvious the sequences used.  Thus, the combination of references render obvious claims 1, 3, and 4.
	Lovejoy et al note that the sequences will be useful in humans, and Bellum teaches that humans can suffer from opioid addiction, rendering obvious claim 8.
	Bellum notes that opioids, such as heroin and prescription opioids can cause addiction, rendering obvious claim 10.
response to applicant’s arguments
	While this is a new rejection, it is similar to a rejection made in the previous office action, and some of the arguments presented for that rejection may apply to this one.  In the interest of compact prosecution, those arguments are answered here.
	Applicants argue that the mechanism of action of cocaine is different than that of opioids, so a drug to treat cocaine addiction would not be expected to work for opioid addiction.
Applicant's arguments filed 16 Aug, 2022 have been fully considered but they are not persuasive.

Applicants argue that the mechanism of action of cocaine is different than that of opioids, so there is no reasonable expectation of success.  However, the relevant mechanism is that of withdrawal/addiction of these drugs, not the mechanism by which they make their users happy.  Logrip et al shows that the mechanism of withdrawal for both cocaine and opioids has an etiology that involves CRF upregulation.  This is sufficient to render obvious downregulating CRF to treat both opioid and cocaine addiction (with other references rendering obvious other limitations of the claims).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658